% % * * * jfc t]i
The petitioner testified in his own behalf and also called to testify Mr. James Burns and Dr. Fine. On behalf of the respondent, Dr. Griffith and Dr. Dorn were called to testify. The petitioner alleged that he sustained an injury by accident arising out of and in the course of his employment on August 6th, 1926, and that as a result thereof, though he was not forced to lose any time from his work, he suffered from lung trouble which has caused him a permanent disability. He alleged that while unloading a truck a bag of salt was swung onto the back of his shoulders by a fellow-employe, Mr. Burns, and that as he gave under the weight it fell off his shoulders, and the jar resulting from this caused him to suffer from pulmonary tuberculosis according to the determination of Dr. Fine, who treated him. The respondent, on the other hand, denies that the petitioner either had or has had pulmonary tuberculosis in accordance with the testimony of Dr. Griffith and of Dr. Dorn, who is in charge of the state tubercular clinic, and further maintains that such a slight accident as that received by the petitioner on August 6th, *8901926, could not have caused a condition of pulmonary tuberculosis even if the petitioner was suffering from the same.
After thoroughly reviewing the facts in the testimony of this case I have come to the conclusion that the petitioner has failed to show (1) that he has been suffering from a condition of pulmonary tuberculosis, and (2) that such pulmonary tuberculosis, even if he had been suffering from the same, was caused by the alleged accident of August 6th, 1926, while working for the respondent.
Accordingly, I hereby order that the case be dismissed without costs to either party.
Harry J. Goas, Deputy Commissioner.